DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the gas discharge area comprising the plurality of gas discharge openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the gas circulation system heat exchanger" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the vertically extending wall structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that if this claim depends from claim 6 which recites the “vertically extending wall structure” it would be an exact copy of claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al (US PG Pub. No. 2008/0134977) in view of Raaijmakers (US Patent No. 6,957,690).
	Regarding claim 1:
	 Nakashima discloses a wafer boat handling device, configured to be positioned under a process chamber (34) of a vertical batch furnace (29), wherein the wafer boat handling device comprises: a main housing (22) having a wall (47) defining and bounding a wafer boat handling space; a boat transporter (41-46) comprising at least one wafer boat support (46) for supporting a wafer boat and configured to transport the wafer boat to a cooldown position within the wafer boat handling space; wherein a part of the wall adjacent the cooldown position is a wall part having a heat radiation surface absorptance to withdraw heat from the wafer boat which is in the cooldown position by means of heat radiation absorption.
	Nakashima fails to disclose the specific absorptivity is greater than 0.6.
	Raaijmakers teaches a wafer handling device similar to Nakashima including a cooling wall (30) having an absorptivity greater than 0.6 (see Table in column 7, where the wall emissivity is 0.7 where emissivity is the same as absorptivity).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima with the teachings of Raaijmakers for the wall of Nakashima to have an absorptivity of at least 0.7 in order to more effectively cool down the wafer.  See also Krampert et al US PG Pub. No. 2013/0240759 paragraph 37, which is a teaching reference for the motivation where having a higher emissivity minimizes energy reflected back onto the substrate.

Regarding claim 5:
	Nakashima modified above discloses the wall part comprises a cooling channel (47b) constructed and arranged to have, in use, a liquid coolant running there through to cool said wall part.

Regarding claim 13:
	Nakashima modified above discloses wherein the wall part has a thickness so that the wall part operates as a heat sink (the wall inherently has a thickness).

Regarding claim 14:
	Nakashima modified above discloses wherein an outer surface of the wall part which is directed away from the wafer boat handling space has a heat exchange surface enlarging shape (grooves 47a) so that the wall part operates as a heat sink, wherein the heat exchange surface enlarging shape includes at least one of fins, pins, holes and a surface roughness (where the grooves provide a fin appearance and provide for a surface roughness).

Regarding claim 15:
	Nakashima modified above discloses a vertical batch furnace assembly comprising: a process chamber (34) for processing wafers accommodated in a wafer boat (50); a wafer boat handling device according to claim 1 (see claim 1 addressed above), wherein the wafer boat handling device is positioned under the process chamber (see figure 1); and a vertical wafer boat lift assembly (40) configured to transfer a wafer boat from the wafer boat handling device to the process chamber and vice versa.

Regarding claim 16:
	Nakashima modified above discloses a method for cooling a wafer boat in a wafer boat handling device, the method comprising: providing a wafer boat handling device according to claim 1 (see claim 1 addressed above); providing a wafer boat (50) on the at least one wafer boat support of the wafer boat handling device; transporting the wafer boat to the cooldown position; and absorbing heat radiation from the wafer boat by means of the wall part having the heat radiation surface absorptance of at least 0.6 (see figures 2-3).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Raaijmakers as applied to claim 1 above, and further in view of Petrenko et al (US PG Pub. No. 2008/0196429).
Regarding claims 2-4:
	Nakashima discloses all of the above except specifically the wall part is a metal wall part, an anodized aluminum wall part or a painted metal wall part.
	Petrenko teaches a heat exchanger for cooling similar to Nakashima including a part made of metal, anodized aluminum or a painted metal part (see paragraph 141 where the heat exchanger can be made of anodized aluminum with a painted film on it, and see claim 18).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima with the teachings of Petrenko to have the heat exchange wall be made from a painted anodized aluminum part since it has good heat absorption properties to properly cool the boat and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Raaijmakers as applied to claim 1 above, and further in view of Zinger (US Patent No. 5,407,449).
Regarding claim 6:
	Nakashima modified above discloses all of the above except wherein the boat transporter comprises: a rotatable table comprising at least two wafer boat supports, wherein the rotatable table is rotatable within the main housing around a central vertical axis to be positionable in a number of rotational positions; a vertically extending wall structure mounted on the rotatable table and at least partially bounding, at each wafer boat support, a corresponding vertically extending wafer boat chamber, wherein the rotatable table comprises for each wafer boat chamber a rotational position in which the wafer boat chamber and the wafer boat accommodated therein is in the cooldown position.
	Zinger teaches a wafer boat handling device (10) similar to Nakashima including a rotatable table (14) comprising at least two wafer boat supports (three of 16), wherein the rotatable table is rotatable within the main housing (10) around a central vertical axis to be positionable in a number of rotational positions; a vertically extending wall structure (wall between each compartment 15) mounted on the rotatable table and at least partially bounding, at each wafer boat support, a corresponding vertically extending wafer boat chamber (15), wherein the rotatable table comprises for each wafer boat chamber a rotational position in which the wafer boat chamber and the wafer boat accommodated therein is in the cooldown position (when not in the furnace the boats are in a cooldown position, see column 4, lines 35-60 where gas is circulated through the chamber to cool the wafers after being treated in the furnace).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima with the teachings of Zinger to include room for three boats in order to be able to process the wafers faster and more efficient.

Claims 7, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Raaijmakers as applied to claims 1 and 16 above respectively, and further in view of Sakata et al (US Patent No. 5,447,294).
Regarding claim 7:
	Nakashima modified above discloses all of the above except a gas circulation system for supplying a gas to and withdrawing the gas from the wafer boat handling space to create a mini-environment within the main housing of the wafer boat handling device, wherein the gas circulation system includes a gas circulation system heat exchanger for cooling down the gas which is supplied to the wafer boat handling space so as to withdraw heat from the wafer boat which is in the cooldown position by means of convection.
	Sakata teaches a wafer boat handling device similar to Nakashima including a gas circulation system (81-86) for supplying a gas to and withdrawing the gas from the wafer boat handling space to create a mini-environment (13) within the main housing of the wafer boat handling device, wherein the gas circulation system includes a gas circulation system heat exchanger (84) for cooling down the gas which is supplied to the wafer boat handling space so as to withdraw heat from the wafer boat which is in the cooldown position by means of convection (See figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima with the teachings of Sakata to include a gas circulation system to enhance the cooling of the wafers while maintaining the desired atmosphere within the wafer boat main housing.

Regarding claim 11:
	Nakashima modified above discloses, wherein the cooling channel (47b) comprises a plurality of cooling channels (see figure 3 where there are more than 1), wherein the cooling capacity of the cooling channels is configured such that the heat radiation absorbed by the wall part as well as the heat absorbed by the gas through convection is drained by the liquid coolant in the cooling channels.
	Nakashima modified above fails to disclose wherein at least a part of the gas discharge area comprising the plurality of gas discharge openings is provided in the wall part having the heat radiation surface absorptance of at least 0.6 and the cooling channels are part of the gas circulation system heat exchanger.
	The examiner notes that the gas circulation system of Nakashima as modified above in claim 7 must be implemented in at least one wall of Nakashima and it would have been obvious to try to implement it in the wall with the heat exchanger.  That being the case the heat exchanger/cooling channels of Nakashima would be used as part of the gas circulation system heat exchanger and the heat exchanger 84 of Sakata could be omitted.

Regarding claim 17:
	Nakashima modified above discloses cooling down a gas which is supplied to the wafer boat handling space; and withdrawing heat from the wafer boat which is in the cooldown position by means of convection (see claims 11 and 7 addressed above.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Raaijmakers and further in view of Zinger as applied to claim 6 above, and further in view of Sakata.
Regarding claim 8:
	Nakashima modified above discloses all of the above except a gas circulation system for supplying a gas to and withdrawing the gas from the wafer boat handling space to create a mini-environment within the main housing of the wafer boat handling device, wherein the gas circulation system includes a gas circulation system heat exchanger for cooling down the gas which is supplied to the wafer boat handling space so as to withdraw heat from the wafer boat which is in the cooldown position by means of convection, and wherein the gas circulation system is configured to supply the gas at least to the wafer boat chamber which is in the cooldown position.
	Sakata teaches a gas circulation system (81-86) for supplying a gas to and withdrawing the gas from the wafer boat handling space to create a mini-environment within the main housing of the wafer boat handling device, wherein the gas circulation system includes a gas circulation system heat exchanger (84) for cooling down the gas which is supplied to the wafer boat handling space so as to withdraw heat from the wafer boat which is in the cooldown position by means of convection, and wherein the gas circulation system is configured to supply the gas at least to the wafer boat chamber which is in the cooldown position (see figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima with the teachings of Sakata to include a gas circulation system to enhance the cooling of the wafers while maintaining the desired atmosphere within the wafer boat main housing.

Regarding claim 9:
	Nakashima modified above discloses wherein the gas circulation system comprises: a gas supply area (after 85 of Sakata as modified above) in each wafer boat chamber comprising a plurality of gas supply openings (opening in filter 85 of Sakata as modified above) distributed in the vertically extending wall structure (they would be as modified with Zinger above); a gas discharge area (before 86 of Sakata as modified above) in each wafer boat chamber, at least when the wafer boat chamber is in the cooldown position, wherein the gas discharge area comprises a plurality of gas discharge openings (holes in 86 of Sakata as modified above); an inlet duct (at least space before 85 of Sakata as modified above) which is in fluid communication with the gas supply openings; an outlet duct (at least space after 86 of Sakata as modified above) which is in fluid communication with the gas discharge openings; and a recirculation channel (81 of Sakata as modified above) extending from the outlet duct to the inlet duct and comprising at least one gas blower (82 of Sakata as modified above).

Regarding claim 10:	Nakashima modified above discloses, wherein at least a part of the gas discharge area comprising the plurality of gas discharge openings is provided in the wall part having the heat radiation surface absorptance of at least 0.6 (see discussion in claim 11 addressed above).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Raaijmakers as applied to claim 1 above, and further in view of Kawakami et al (US PG Pub. No. 2013/0062035).
Regarding claim 12:
	Nakashima modified above discloses all of the above except wherein the vertically extending wall structure includes reflection surfaces which are configured such as to reflect heat radiated by the wafer boat in the direction of the wall part.
	Kawakami teaches a wafer boat handling device similar to Nakashima including having a reflective surface to reflect the heat away from the substrate (see paragraph 36).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nakashima with the teachings of Kawakami to include a reflective surface in order to direct the heat where it is needed to go.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Raaijmakers and further in view of Zinger as applied to claim 6 above, and further in view of Kawakami.
Regarding claim 18:
	See claim 12 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nunomura et al (US PG Pub. No. 2013/0247937) - cooling boats after removal from furnace.
Granneman et al (US Patent No. 6,607,602) - processing multiple boats
Shiraiwa (US Patent No. 5,273,423) - gas cooling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762